Exhibit 10.6

BRIGGS & STRATTON CORPORATION

2017 OMNIBUS INCENTIVE PLAN

CEO STOCK OPTION AGREEMENT

 

Optionee:    «Name»    No. of Shares:    «Number»    Date of Grant:   

 

   Vesting Date:   

 

   Expiration Date:   

 

   Option Price:   

$

   Type of Option:   

 

       (NSO or ISO)      

BRIGGS & STRATTON CORPORATION (the “Company”), a Wisconsin corporation, hereby
grants to the above-named employee (the “Optionee”) under the Briggs & Stratton
Corporation 2017 Omnibus Incentive Plan (as the same may be amended from time to
time, the “Plan”) a stock option to purchase from the Company during the period
commencing (except as otherwise provided herein) on the Date of Grant and ending
(except as otherwise provided herein) on the Expiration Date set forth above
(the “Option Term”) up to but not exceeding in the aggregate the number of
shares set forth above of the common stock, $0.01 par value, of the Company
(“Common Stock”) at the price per share set forth above (the “Option Price”),
all in accordance with and subject to the following terms and conditions:

1. Except as provided below, no shares subject to this option may be purchased
before the Vesting Date identified above. On such date and from time to time
thereafter, the shares subject to this option may be purchased during the Option
Term. However, upon a Change in Control as defined in Article 2.8 of the Plan,
the shares subject to this option shall immediately vest and become exercisable,
subject to the Committee’s right to elect to cancel the option and pay the
Optionee the value thereof in accordance with Article 17(a) of the Plan.

2. The following provisions shall apply with respect to the exercise of the
option following termination of employment:

2.1. If the Optionee’s employment is terminated for any reason prior to the
Vesting Date, then, unless otherwise stated below, this option shall not be
exercisable.

2.2. In the event that the Optionee’s employment shall be terminated by reason
of Retirement, the option shall remain in effect in accordance with its terms,
except that (i) the Optionee may make application (at least one month prior to
Retirement) to the Compensation Committee (the “Committee”) of the Board of
Directors of the Company for this option to become exercisable on such effective
date, which application may be denied or granted in whole or in part, (ii) if
the Optionee dies within three years of such Retirement, the unexercised portion
of any remaining option shall be exercisable immediately for a period of one
year from the date of death of the Optionee, and (iii) in no event may any
option be exercised more than three years after the date of Retirement or
following expiration of the original Option Term, whichever period is shorter.

 

1



--------------------------------------------------------------------------------

2.3. In the event that the Optionee’s employment shall be terminated by reason
of death, the option shall be fully exercisable and may thereafter be exercised
for a period of one year from the date of death or until expiration of the
original Option Term, whichever is shorter.

2.4. In the event that the Optionee’s employment shall be terminated by reason
of Disability, the option shall remain in effect in accordance with its terms,
except that (i) the Committee may accelerate the date on which the option may
first be exercised, (ii) if the Optionee dies within three years of such
termination of employment, the unexercised portion of any remaining option shall
be exercisable immediately for a period of one year from the date of death of
the Optionee, and (iii) in no event may any option be exercised more than three
years after the date of termination of employment or following expiration of the
original Option Term, whichever period is shorter.

2.5. In the event that an Optionee’s employment is terminated without Cause, the
option shall remain in effect in accordance with its terms until the date on
which the Optionee’s employment agreement with the Company would have expired
had the Optionee been provided a notice of nonrenewal of such employment
agreement on the date of notice to the Optionee of termination of his or her
employment without Cause (the “Applicable Date”). The option shall continue to
be subject to vesting in accordance with its terms through the Applicable Date
and any unexercised portion of any vested option as of the Applicable Date may
be exercised for a period of one year thereafter or until expiration of the
original Option Term, whichever is shorter.

2.6. In the event that an Optionee’s employment is terminated for any other
reason, no shares may be purchased after the date of termination of employment;
except that the option, to the extent then exercisable, may be exercised for one
year after the Optionee’s termination of employment or the balance of the Option
Term, whichever is shorter.

Nothing in Sections 2.2, 2.3, 2.4, 2.5 or 2.6 above shall permit the purchase of
any shares after the Expiration Date set forth above.

The Optionee’s employment shall be deemed to be terminated when he or she is no
longer employed by (i) the Company, a subsidiary or an affiliate thereof, or
(ii) a corporation, or a parent or subsidiary thereof, substituting a new option
for the option granted by this Agreement (or assuming the option granted by this
Agreement) by reason of a merger, consolidation, acquisition of property or
stock, separation, reorganization or liquidation. Leaves of absence shall not
constitute termination of employment.

Notwithstanding anything in the foregoing to the contrary, to the extent
permitted under Section 422 of the Code, if the Optionee’s employment is
terminated by reason of death, Disability or Retirement and the portion of this
option that is otherwise exercisable during the post-termination period as
provided above is greater than the portion that is exercisable as an incentive
stock option during such post-termination period under Section 422, such
post-termination period shall automatically be extended (but not beyond the
original Option Term) to the extent necessary to permit the Optionee to exercise
this option either as an incentive stock option or, if exercised after the
expiration periods that apply for purposes of Section 422, as a non-qualified
stock option.

 

2



--------------------------------------------------------------------------------

As used in this Section of this Agreement, “Cause” shall have the meaning stated
in Article 2.7 of the Plan, “Disability” shall have the meaning stated in
Article 2.15 of the Plan, and “Retirement” shall mean any termination of
employment by the Employee or the Company for reason other than death after the
Optionee has achieved 30 years of service, age 62 with at least 10 years of
service or age 65.

3. It shall be a condition to the effectiveness of this Agreement that the
Optionee shall have signed an employment or other agreement containing customary
provisions relating to noncompetition during employment, nonsolicitation of
employees and customers following employment, confidentiality and assignment of
inventions to the Company, in the form proposed by the Company.

4. If the Committee determines that the Optionee has breached any of the
obligations contained in the agreements referenced in Section 3 of this
Agreement, the Optionee shall forfeit any outstanding option that has not yet
been exercised. If the Committee determines that there has been a material
restatement of the Company’s annual report to the SEC due to negligence or
misconduct by one or more persons, the Company may recover all or any portion of
the gain the Optionee realized by exercising an option within twelve (12) months
after the restated plan year.

5. Exercise of this option shall occur on the date (the “Date of Exercise”) the
Company receives at its principal executive offices (i) a written notice (the
“Notice of Exercise”) specifying the number of shares to be purchased, and
(ii) payment by certified check, cashier’s check or confirmation of a wire
transfer for the Option Price for such shares. In lieu of such payment by
certified check, cashier’s check or wire transfer, the Optionee may pay the
Option Price by a cashless (broker-assisted) exercise or may tender to the
Company (i) outstanding shares of Common Stock, having a Fair Market Value,
determined on the Date of Exercise, equal to the Option Price for the number of
shares being purchased, or (ii) a combination of shares of outstanding Common
Stock, as described above, so valued and payment as aforesaid which equals said
Option Price, together, in each case, with payment of any applicable stock
transfer tax. If the Fair Market Value, as so determined, of the shares tendered
to the Company shall exceed the Option Price applicable to the number of shares
being purchased, an appropriate cash adjustment will be made by the Company for
any fractional share remaining. The Company will not deliver shares of Common
Stock being purchased upon any exercise of this option unless it has received an
acceptable form of payment for all applicable withholding taxes or arrangements
satisfactory to the Company for the payment thereof have been made. As provided
in Section 22.2(b) of the Plan, withholding taxes may be paid with outstanding
shares of Common Stock (including Common Stock delivered upon exercise of this
option), such Common Stock being valued at Fair Market Value on Date of
Exercise. The Optionee shall have no rights as a stockholder with respect to any
shares covered by this option until the date of the issuance of a stock
certificate for such shares.

 

3



--------------------------------------------------------------------------------

6. This option is not transferable by the Optionee otherwise than by will or the
laws of descent and distribution and is exercisable during the Optionee’s
lifetime only by the Optionee or by the guardian or legal representative of the
Optionee.

7. The terms and provisions of this Agreement (including, without limiting the
generality of the foregoing, terms and provisions relating to the option price
and the number and class of shares subject to this option) shall be subject to
appropriate adjustment in the event of any recapitalization, merger,
consolidation, disposition of property or stock, separation, reorganization,
stock dividend, issuance of rights, combination or split-up or exchange of
shares, or the like.

8. Whenever the word “Optionee” is used herein under circumstances such that the
provision should logically be construed to apply to the executors, the
administrators, or the person or persons to whom this option may be transferred
by will or by the laws of descent and distribution, it shall be deemed to
include such person or persons.

9. The terms and provisions of the Plan (a copy of which will be furnished to
the Optionee upon written request to the Briggs & Stratton Corporation, 12301
West Wirth Street, Wauwatosa, Wisconsin 53222) are incorporated herein by
reference. To the extent any provision of this Agreement is inconsistent or in
conflict with any term or provision of the Plan, the Plan shall govern.
Capitalized terms not otherwise defined herein have the meaning set forth in the
Plan.

IN WITNESS WHEREOF, this Stock Option Agreement has been duly executed as of the
Date of Grant set forth above.

 

BRIGGS & STRATTON CORPORATION By  

                 

  Brian C. Walker   Compensation Committee Chair

 

«Name»

 

4